Citation Nr: 1757005	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  11-14 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES


1.  Entitlement to service connection for prostate cancer, to include as secondary to herbicide agent exposure.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to prostate cancer.

3.  Entitlement to service connection for diabetes mellitus (diabetes), to include as secondary to herbicide agent exposure.

4.  Entitlement to service connection for residuals of a detached retina, to include as secondary to diabetes.

5.  Entitlement to service connection for cataracts, to include as secondary to diabetes.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.I. Velez, Veterans Law Judge


INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) from August 23, 1964 to September 1964 and active service in the Navy from October 1965 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board finds that additional development is needed prior to deciding the appeal.

The Veteran asserts that his prostate cancer and diabetes are due to herbicide agent exposure and that his erectile dysfunction, residuals of a detached retina, and cataracts are secondary to his prostate cancer and diabetes.  He reported that he served on a ship in the waters offshore Vietnam.  Specifically, he asserted that he was stationed on the U.S.S. Arlington during missions to Vietnam and was exposed to herbicide agents through tanks that were being transported, through the air from the mainland of Vietnam, and/or through the water evaporators that were used on the ship.

A review of the Veteran's service records shows that he served on a number of ships during his service.  He was stationed on the U.S.S. Walton from June 1965 to July 1965, on the U.S.S. Arlington from May 1968 to August 1969, and on the U.S.S. Princeton in May 1969.  

The RO has taken steps to confirm if the ships the Veteran served on were in the brown waters of Vietnam.  Such has not been confirmed.  More significantly, the Veteran has admitted, in the VA Form 9 of February 2016, that his ship, the U.S.S. Arlington was in the blue waters of Vietnam.  However, in the same document, he argues that they transported Agent Orange containers aboard the ship which spilled and thus exposed him to the herbicide through the spill and people stepping on it and taking it around the ship.

The RO has not conducted any development to confirm if indeed the Veteran's allegations.  Instead, they reference a May 2009 memo from the Joint Services Records Research Center (JSRRC), that states there is no evidence that any Navy or U.S. Coast Guard ships transported any Agent Orange containers.  However, a review of the file shows there is no such memo in the file.  Given that the RO has not taken any steps to confirm the Veteran's allegations, a remand is needed to confirm if indeed the U.S.S. Arlington carried any Agent Orange containers while the Veteran served on board the ship.

As the issues of service connection for erectile dysfunction, residuals of detached retina, and cataracts are intertwined with the issues of service connection for diabetes mellitus and prostate cancer, the Board will defer action on these issues until the requested development has been completed.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the appropriate repositories, to include the JSRRC, to determine if the U.S.S. Arlington transported any herbicide containers at any point between May 1968 and August 1969.  All efforts to corroborate the same should be clearly documented in the claim file.

2. The AOJ should associate with the claim file the May 2009 JSRRC memo referenced in the February 2016 Statement of the Case.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



